Order entered February 18, 2020




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00375-CV

                           IN RE JEREMIAH PARKS, Relator

                 Original Proceeding from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00112-B

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s March 29, 2019 petition

for writ of mandamus.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE